Citation Nr: 0304963	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-08 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation greater than 
30 percent for a service-connected psychiatric disorder for 
the period from October 4, 1972 to June 9, 1977.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran served on active military duty from April 1968 to 
October 1970.  

The current appeal arises from an August 1999 rating action 
in which the RO determined that clear and unmistakable error 
(CUE) existed in a December 1972 rating action which had 
failed to grant service connection a psychiatric disorder.  
On correction of the CUE, the RO, in the August 1999 rating 
action, established service connection and a 30 percent 
rating for a psychiatric disorder, effective from October 4, 
1972.  

Previously, by a January 1978 rating action, the RO granted 
service connection for a psychiatric disorder, characterized 
as depressive neurosis, and awarded a 30 percent evaluation 
for this disability, effective from June 10, 1977.  That RO 
decision, and a number of later RO and Board of Veterans' 
Appeals (Board) decisions, are final as to the percentage 
ratings which have been assigned over the years since June 
10, 1977 for the service-connected psychiatric disorder 
(which today is characterized as post-traumatic stress 
disorder (PTSD)).  A March 2000 Board decision found that 
there had been no CUE in a May 1982 decision which denied an 
evaluation in excess of 30 percent for a psychiatric 
disorder.  Accordingly, the present appellate issue is 
entitlement to a disability evaluation greater than 
30 percent for a service-connected psychiatric disorder for 
the period from October 4, 1972 to June 9, 1977.  See Brown 
v. West, 203 F.3d 1378 (Fed. Cir. 2000); Dittrich v. West, 
163 F.3d 1349 (Fed. Cir. 1994); Smith v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994).  

In a decision dated in November 2001, the Board denied the 
appeal.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), and, in an October 2002 
order, the Court granted a joint motion filed by the parties 
earlier than month, and vacated and remanded the Board's 
decision.  



FINDING OF FACT

From October 4, 1972 to June 9, 1977, the veteran's service-
connected psychiatric disorder, then classified as a 
depressive neurosis, was productive of not more than definite 
social impairment and not more than considerable industrial 
impairment.  


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 
30 percent for a service-connected psychiatric disorder, for 
the period of October 4, 1972 to June 9, 1977, have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1972-1977).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty in the Army from April 1968 
to October 1970, including a tour of duty in Vietnam.  

In his initial claim for VA compensation benefits filed in 
October 1970, the veteran did not mention a nervous 
condition, or other psychiatric disorder.  Likewise, in a 
statement received on October 4, 1972, notifying VA that he 
had not received a response to his earlier claim, the veteran 
made no reference to any psychiatric complaints.   

On a VA general medical examination in November 1972, in 
addition to his physical complaints related to shrapnel wound 
residuals, the veteran said he felt nervous.  He indicated he 
had persistent nervousness because of feeling concerned bout 
his condition and his work.  An evaluation of the veteran's 
nervous system was reportedly negative except for his report 
of nervousness.  However, the diagnoses included anxiety 
reaction, noted to be secondary to shrapnel wound residuals.   

A rating decision dated in December 1972 did not address a 
psychiatric disorder.  

At a VA physical examination conducted in August 1975, the 
veteran also complained of feelings of nervousness.  A 
psychiatric evaluation was not completed.  

The veteran was hospitalized in a VA facility from August to 
September 1975 for evaluation of an abnormality on chest X-
ray.  In September 1975, he was referred for vocational 
counseling.  According to the vocational counseling report, 
he said he had had to quit several jobs as a laborer because 
the heavy work caused him pain.  He had had to drop out of a 
Chapter 34 educational assistance program due to insufficient 
funds.  He was noted to appear rather angry and hostile, and 
had difficulty tolerating the stresses of employment.  He was 
provided information regarding various types of training and 
employment opportunities available to him.  

Records from F. Stein, M.D., dated from January to May 1977, 
show that the veteran sustained an injury to the back in 
November 1976, and again in January 1977.  Initially, he was 
felt to have an acute lumbosacral strain and sprain.  
Subsequently, he continued to complain of pain, although in 
March 1977, few residuals were objectively shown.  At that 
time, the doctor felt an MMPI was indicated, which showed 
mental problems.  Dr. Stein noted, in April 1977, that there 
was no medical reason why he could not return to work.  He 
felt that the veteran had a disability of approximately 5 
percent of the body as a whole secondary to his persistent 
complaints.  He felt that the veteran may not be able to 
return to work, due to a combination of psychological and 
physical problems.  The doctor recommended that he try to 
return to work, or consider vocational rehabilitation for 
some other job.  In May 1977, Dr. Stein said he had done all 
he could for the veteran.  

Records dated in 1976 and 1977 from J. Moll, M.D., show that 
the veteran was treated in December 1976 after a low back 
injury on his job.  He next saw the veteran in June 1977.  At 
that time, the veteran said he had nerve problems and was 
being treated at the VA.  On examination, the doctor felt he 
should have further evaluation.  He also apparently had 
rather severe psychoneurotic problems, but the doctor felt 
that a complete diagnostic evaluation was warranted to try to 
rule out organic origin of the back disease.  In July 1977, 
he noted that the electromyogram had been normal, which 
substantiated the clinical impression of a conversion 
reaction.  He felt the treatment should be focused on 
neuropsychiatric treatment with no orthopedic treatment at 
all.  He felt that the veteran had rather profound 
neuropsychiatric problems, and recommended evaluation at the 
VA.  He felt the veteran was not capable of performing his 
usual duties because of a profound conversion reaction.  

VA records show the veteran underwent evaluation and 
treatment in a VA mental hygiene clinic from June to August 
1977, following a referral when depression and despair were 
noted in the course of evaluation of a physical complaint.  

In an interview in  June 1977, in connection with the 
psychological evaluation, the veteran reported that he was 
unemployed and felt depressed.  He related he had a job but 
got injured, and that a lawyer was working on his case.  The 
interview demonstrated that the veteran was well-oriented and 
cooperative and had a depressed mood and affect as well as 
speech which was fluent, coherent, and relevant.  The veteran 
denied hallucinations, suicidal or homicidal ideation or 
intention, and substance abuse.  Delusions were not evidenced 
or elicited.  Psychological testing revealed a rather naive 
individual who approached the testing with some subjective 
defensiveness.  The examiner noted that the veteran's 
condition was characterized by depression with concomitant 
feelings of helplessness and hopelessness, somatic 
overconcern of a psychophysiological and/or hypochondriacal 
nature, much denial of emotional and psychological problems, 
some mild anxiety, and a general feeling of alienation much 
like that seen in schizoid personalities.  The diagnostic 
impression was depressive neurosis in an individual highly 
prone to the development of psychophysiological reactions.  

Later that month, he complained of difficulty concentrating, 
nightmares, a poor appetite, and depression.  A mental status 
evaluation demonstrated that the veteran was oriented times 
three, slightly tense, and slightly depressed and that he had 
a neat and appropriate appearance, intact past memory, 
difficulty concentrating, no gross impairment of judgment, 
average intelligence, coherent speech, an appropriate mood 
and affect, poor appetite, and restless sleeping with 
nightmares of fighting in Vietnam.  The veteran denied 
delusions and hallucinations.  In August 1977, he was noted 
to appear moderately depressed.  

At a VA psychiatric examination conducted in July 1977, the 
veteran had numerous physical complaints.  It was noted that 
of greater significance currently was a back problem from on-
the-job injuries.  The veteran reported that after service he 
held various labor jobs, and in September 1975 he started 
working with a utility company.  He said that in and after 
November 1976 he had back injuries while working for the 
utility company, and such led to release from his job in 
March 1977 be reason of disability.  It was noted he was 
under treatment for a back problem and was discouraged over 
his inability to work.  Mental status examination 
demonstrated that the veteran was moderately anxious and had 
an air of concern, no psychotic content, and good 
orientation.  The examiner diagnosed depressive neurosis and 
expressed his opinion that the veteran's depressive illness 
appeared to be secondary to his recent job injury and that 
there was no evidence to suggest that his service-connected 
wounds significantly contributed to his current disability.  
It was commented that the veteran was presently unemployable 
and that this related primarily to his recent job injury.

By a January 1978 rating action, the RO granted service 
connection for a psychiatric disorder characterized as 
depressive neurosis and awarded a 30 percent evaluation to 
this disability, effective from June 10, 1977, the date of an 
outpatient report reflecting a diagnosis of the disability.  
The veteran was notified of this decision and did not appeal.  

In January 1979, the veteran filed a claim for an increased 
rating for this service-connected disability.  By a May 1979 
rating action, the RO confirmed the 30 percent evaluation for 
the veteran's depressive neurosis.  The veteran appealed the 
denial of his increased rating claim.  

Records dated in 1979 from J. Sullivan, M.D., and W. Malzone, 
M.D., note a history of several months of unemployment from 
November 1976 and May 1979 due to back pain.  

In a May 1982 decision, the Board denied a disability rating 
greater than 30 percent for depressive neurosis.  
Subsequently, the RO redefined the veteran's 
service-connected psychiatric disorder as PTSD.  In an 
October 1998 decision, the Board granted a 70 percent 
evaluation for the psychiatric disability from August 17, 
1993 to June 10, 1996, and a 100 percent rating for the 
disorder effective from June 11, 1996.  An October 1998 
rating action effectuated the Board's decision and noted that 
the following evaluations had been in effect for the 
veteran's psychiatric disorder:  30 percent from June 10, 
1977, 70 percent from August 17, 1993, and 100 percent from 
June 11, 1996.  

By an August 1999 rating action, the RO determined that CUE 
existed in a prior December 8, 1972 rating action which had 
failed to grant service connection for a psychiatric 
disorder.  In the August 1999 decision, the RO cited the 
November 1972 VA examination diagnosis of an anxiety reaction 
secondary to the service-connected shell fragment wounds.  On 
correction of CUE, the RO, in the August 1999 rating action, 
established service connection and a 30 percent rating for a 
psychiatric disorder effective from October 4, 1972, the date 
of receipt of the veteran's reopened claim.  In assigning the 
30 percent rating for the period from October 4, 1972 to 
June 9, 1977, the RO explained that, because a special 
psychiatric examination was not conducted until July 1977, 
reasonable doubt would be resolved in the veteran's favor, 
and the 30 percent rating assigned by the January 1978 
decision would be awarded from the retroactive effective 
date.  The RO specifically stated that there was no evidence 
of record supporting a disability rating greater than 
30 percent for the period prior to June 10, 1977.  

In a March 2000 decision, the Board determined that CUE did 
not exist in the May 1982 Board decision which had denied a 
disability rating greater than 30 percent for a psychiatric 
disorder.  

Following notification of the RO's August 1999 decision, the 
veteran perfected a timely appeal with respect to assignment 
of the 30 percent rating for the period from October 4, 1972.  
He has asserted throughout the current appeal that he is 
entitled to a disability rating greater than 30 percent for 
the psychiatric disorder since October 1972.  

In November 2000, the veteran submitted a copy of his Social 
Security earnings, showing that his Social Security earnings 
were approximately $2,456 for 1972; $420 for 1973; $2,770 for 
1974; $4,024 for 1975; $15,300 for 1976; and $3,298 for 1977.

Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, supplemental statements of the 
case, and a now-vacated Board decision, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
He has been informed of his and VA's respective obligations 
to obtain different types of evidence.  Identified relevant 
evidence has been obtained.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002).

During the period of October 4, 1972 to June 9, 1977, the 
service-connected psychiatric disorder was classified as a 
depressive reaction.  Although more recently the condition 
has been classified as PTSD, during 1972-1977, PTSD was not 
recognized as a diagnosis.  Nonetheless, any symptoms 
currently classified as associated with PTSD have been 
considered as part of the service-connected disability 
picture.  Rating criteria for this period of time are the 
same for all types of psychoneuroses, regardless of the exact 
diagnosis.

Disability evaluations are determined by the application of a 
schedule for rating disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 
(previously numbered § 355); 38 C.F.R. Part 4.

For the 1972-1977 rating period in issue, the veteran's 
psychiatric disorder must be rated under the criteria which 
were then in effect.  See VAOPGCPREC 3-2000.

During the period of 1972-1977, the rating schedule provided 
that a depressive reaction (or other psychoneurosis) was 
rated 30 percent when it resulted in definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce considerable 
industrial impairment.  A 50 percent disability rating 
required that the condition resulted in substantial 
impairment of the ability to establish or maintain effective 
or favorable relationships with people, and such reduction in 
the reliability, flexibility, and efficiency levels by reason 
of psychoneurotic symptoms as to result in severe industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1972-
1977).

The rating schedule also provided that in evaluating 
impairment resulting from the ratable psychiatric disorders, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129 (1972-1977).  

The medical evidence reflecting on the degree of psychiatric 
disability during the period of October 4, 1972 to June 9, 
1977, indicates that the veteran received counseling on a 
couple of occasions, but he did not receive regular 
psychiatric treatment.  His primary complaints during this 
time related to physical ailments, not psychiatric problems.  
The 1972 VA examination noted the veteran's complaints of 
nervousness and the examiner's diagnosis of an anxiety 
reaction.  However, this evaluation also demonstrated that 
the veteran's psychiatric system was otherwise negative for 
abnormalities.  The evidence indicates that during the 1972-
1977 rating period, the veteran held various labor jobs.  In 
late 1975, he began a regular job with a utility company; 
beginning in late 1976, he had on-the-job back injuries; and 
in early 1977 he had to leave the utility job because of his 
back disability.  

The records of treatment after his back injuries indicates 
that there were psychological factors involved in the 
severity of his complaints regarding his back disability.  In 
1977 Dr. Moll opined that he had profound psychological 
problems.  However, Dr. Moll is not a mental health or 
psychiatric specialist, and the in-depth psychiatric 
evaluation conducted by the VA during that same time period 
did not show disability to that extent.   

In the joint motion for remand, the Board was directed to 
discuss the rationale for concluding, in the previous 
decision, that no significant social impairment was shown.  
As noted above, in evaluating impairment resulting from a 
psychiatric disorder, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.129 (1972-1977).  In this case, the evidence 
does not contain any medical evidence separating social from 
industrial impairment, insofar as it affects his industrial 
adaptability, and the Board has considered all impairment of 
industrial adaptability in this decision.  

The weight of the credible evidence establishes that, for the 
period from October 4, 1972 to June 9, 1977, the service-
connected psychiatric disorder resulted in no more than 
definite social impairment and considerable industrial 
impairment; such supports no more than a 30 percent rating.  
As the preponderance of the evidence is against a rating 
higher than 30 percent for the psychiatric disorder during 
this period of time, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A disability rating greater than 30 percent for a 
service-connected psychiatric disorder, for the period from 
October 4, 1972 to June 9, 1977, is denied.  



	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

